Wilde, J.
This is a bill of discovery, whereby the plaintiffs seek to compel the defendant to disclose certain facts, the proof of which they allege to be material to their defence in an action at law now pending in this court, wherein they have been sued by the present defendant for the recovery of his salary due to him, as he alleges, as their pastor, under the contract between them at the time of his settlement. The case has been heard on the bill and the defendant’s plea; and the question is, whether upon the facts álleged the defendant is bound to disclose the evidence sought. The form of the bill is not material, in deciding on the validity of the plea. It was proposed by the defendant’s counsel to submit some objections to the sufficiency of the bill; but our impression was, at the time of the argument, that these objections are not open to discussion in the present state of the pleadings ; and such we find to be the rule of pleading and practice in the English courts of equity. It is so stated in Mitf. Pl. (3d ed.) 190, and was so decided in Tweddell v. Tweddell, there cited. In that case, the court refused to hear an argument as to any inference to be made from the facts stated in the bill; and after overruling the plea, the defendant *496was allowed to demur to the bill. We are therefore confined to the question as to the validity of the plea ; whether the facts therein alleged are a sufficient bar to the discovery sought for. To determine this, we must consider and ascertain the grounds on which the plaintiffs claim a right to compel a discovery.
The bill alleges, that before the time when the salary sued for in the said action at law was earned, the plaintiffs, by a legal vote, dismissed the defendant from being their minister, and that they requested him to acquiesce in the said vote, but that he refused so to do. The only cause of dismissal assigned in the bill is a charge of falsehood and prevarication in the defendant’s answers to certain questions relating to a prologue written for one William Pelby, to be spoken at the opening of a theatre in this city, and for which the said Pelby had offered a prize of $100.
If the facts alleged in the plea are sufficient in law to preclude the plaintiffs from availing themselves, in said action at law, of any evidence in support of this charge, then it is clear that the defendant is not bound to answer the interrogatories in the bill. The material facts alleged in the plea are, that all charges relating to this subject have been submitted to an ecclesiastical council, mutually chosen by the parties, and fully authorized to decide whether the charges alleged in the bill were true or not; and that thereupon, after a full hearing of the parties and their evidence, and after fully considering the same, the said council came to a result, acquitting the defendant of all said charges, and of all other charges affecting his moral character; being of opinion, (and they so decided,) that the evidence was not sufficient to furnish ground for advising a dissolution of the connexion between the defendant and his parish. On this decision the defendant’s counsel rely, contending that as he has acquiesced in the same, and has continued ever since to discharge his pastoral duties, the decision is binding on the plaintiffs, and cannot be revised in an action at law, or by any other tribunal. And it is insisted that the law has been so settled by repeated decisions of this court.
The leading case reported on this subject is that of Avery v. *497Inhabitants of Tyringham, 3 Mass. 182, in the decision of which the doctrine is thus laid down by Chief Justice Parsons : “ On charges of immorality and neglect in the minister, the parties, if they cannot agree to dissolve the contract, may call to their as sistance an ecclesiastical council mutually chosen ; and their advice, technically called their result, is so far of the nature of an award made by arbitrators, that either party conforming thereto will be justified.” Thus, he says, a reasonable tribunal, founded in ancient usage, is established to decide on all cases of difficulty and controversy between a minister and his people. The same doctrine, substantially, is again laid down in Burr v. First Parish in Sandwich, 9 Mass. 288, and has since been recognized in other cases ; so that we consider this general principle as well established, and not now to be controverted.
It has been argued by the plaintiffs’ counsel, that this rule of law has been qualified and limited, by the decision in the case of Stearns v. First Parish in Bedford, 21 Pick. 125, 126, according to the remarks made by the learned judge who delivered the opinion of the court in that case. The general rule of law, however, is there expressly admitted, although it was held not to be applicable to that case. It is there remarked, that “ even where the convocation and proceedings of an ecclesiastical council are regular and satisfactory, the rule laid down in Avery v. Tyringham, must be taken with some qualification. It is not of univer sal application. When the result of council is the recommendation of acts to be done and conditions to be performed by each party, the performance of one party will not impose. legal obligations on the other. In such cases, the assent of both parties is indispensable to give validity to the decisions of council. But if the advice of council be, that the ministerial relation between a pastor and his parish be dissolved, for any sufficient cause, or -that the former, for any misconduct, has forfeited his office, the principle applies; and the party adopting it will be justified.” And unquestionably the same principle applies, where the decision of the council is, as it is in the present case, that the ministerial connexion should not be dissolved. The decision of an ecclesiastical council, however, is not absolutely decisive. It *498may be impeached in various ways, such as for partiality oi the members of the council, or of any of them ; for the misconduct of the prevailing party, in improperly influencing or attempting to influence any of the members of the council, and for other causes. So if the ground of the decision, assigned by the council, appears to be insufficient to justify the result, the same may be impeached and annulled by a court of law. But the decision upon the evidence, and upon the facts, is conclusive, and is not to be revised. If the law were otherwise, and the decisions of ecclesiastical councils were merely advisory, and in no respect binding on the parties, these highly respectable tribunals, so long known and recognized by our judicial decisions, would soon cease to be of any practical utility. If they were clothed with no authority, and if their decisions were in no respect binding, they could in no sense be denominated tribunals, and the advice of an ex parte council, particularly, would seem to be useless, if not impertinent.
In Connecticut, it is held that the decision of an ecclesiastical council is conclusive, and not liable to revision by the courts of law. In Whitney v. Brooklyn, 5 Connect. 414, Chief Justice Hosmer says, that what acts or omissions of the incumbent create a forfeiture of the pastoral office, is a question not within the province of a court of law to determine ; it being exclusively within the cognizance of an ecclesiastical tribunal. So in New York, in the case of the Dutch Church in Albany v. Bradford, 8 Cow. 457, it was held that the decision of an ecclesiastical tribunal, to which the parties had agreed to submit themselves, was conclusive; and that a court of law was shut out from all inquiry as to the morals or piety of the minister. But this decision was founded on the constitution and rules of the Reformed Dutch Church, by which every thing, in relation to the conduct and continuance of the minister in service, is exclusively of ecclesiastical cognizance.
The powers of ecclesiastical councils, and the effects given to their decisions, are by our law much more restricted. Their decisions are not conclusive in all respects, as already stated, and they do not operate ex proprio vigore, as a judgment, but only as a justification of the party conforming to them.
*499So also, if the minister should be guilty of any misfeasance 01 neglect of his official duties, the parish may at a legal meeting declare the office forfeited, declaring the cause; and if the minister should still resist, and sue for his salary, the charges made by the parish, as creating a forfeiture, are questions of fact to be submitted to a jury ; and if found by them to be proved, the minister will be considered as not holding his office after the vote. If, however, both parties agree to submit their controversies to a mutual council, it is difficult to perceive any reason why they should not be bound by its decision, according to the long established and well known law of this Commonwealth.
It has been argued, that the law, as laid down in the cases cited, is to be understood as limiting the authority of an ecclesiastical council to controversies relating to questions of theology, and other questions peculiarly suitable for the consideration of such a tribunal. But there is no intimation of any limitation in this respect; on the contrary, in Avery v. Tyringham, it is said that an ecclesiastical council is a tribunal “ established to decide on all cases of difficulty and controversy between a minister and his people; ” and, among other cases, on charges of immorality against the minister. So in Thompson v. Society in Rehoboth, 5 Pick. 479, Chief Justice Parker says, that imprudence, censoriousness, and other immoralities, which would not per se work a forfeiture of the minister’s office, are exceedingly proper to be considered by a council, as sufficient, if habitual, to found advice of dissolution upon ; and that immoralities of a grosser sort, such as habitual intemperance, lying, unchaste or immodest behavior, &c. may be sufficient to justify a parish in dismissing their minister without the intervention of a council. But it is nowhere intimated, in that or any other case, that the parties are restricted, in any respect, in submitting any controversy between them to a mutual council. We are therefore clearly of opinion, that the plaintiffs are not entitled to the discovery sought, as the defendant’s answers to the interrogatories in the bill could not ba given in evidence in the action at law.

Bill dismissed, with costs for the defendant

Dexter &f B. R. Curtis, for the plaintiffs.
Fletcher Sf Sewall, for the defendant.